824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas E. BROWNSCOMBE, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
Appeal No. 87-3128.
United States Court of Appeals, Federal Circuit.
June 9, 1987.

Before RICH, Circuit Judge, and NICHOLS and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board (board), in DC34438610456, dismissed for lack of jurisdiction Thomas E. Brownscombe's appeal from the agency's determination that he was not eligible for immediate optional retirement because he had not first appealed to and obtained a final decision from OPM.  We affirm.


2
This court has held that an employee seeking early retirement must first apply to OPM.   Edgerton v. Merit Systems Protection Board, 768 F.2d 1314, 1317 (Fed.Cir.1985).  Petitioner improperly appealed the agency's denial of early retirement to the board which promptly issued an order directing petitioner to show cause why his appeal should not be dismissed for lack of jurisdiction.  Petitioner responded, hinting he was aware that the board did not have jurisdiction, but failed to address that issue.  The board's decision was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).